Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21, 2004, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed November 7, 2003, an Administrative Law Judge denied claimant’s third request for reopening and issued a default decision due to claimant’s failure to appear. The default decision sustained the initial decision finding, among other things, that claimant was disqualified from receiv*758ing unemployment insurance benefits because she lost her employment due to misconduct. Claimant appealed the November 7, 2003 decision by letter dated March 12, 2004. At a hearing to determine the timeliness of the appeal, claimant admitted to receiving the November 7, 2003 decision in November or December 2003. She further admitted to reading the instructions on the back of the decision indicating that she had 20 days in which to appeal, but delayed requesting an appeal due to her unsettled living arrangements. Inasmuch as claimant failed to offer a reasonable excuse for not complying with the strict 20-day statutory time period set forth in Labor Law § 621 (1), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board dismissing claimant’s appeal as untimely (see Matter of Plotnik [Commissioner of Labor], 13 AD3d 700 [2004]; Matter of Caravan [Commissioner of Labor], 11 AD3d 779 [2004]; Matter of Jorge [Commissioner of Labor], 268 AD2d 657, 658 [2000]), Claimant’s arguments relating to the underlying merits of the denial of her application for unemployment insurance benefits are, therefore, not properly before this Court (see id.).
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.